DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.

Applicant’s Response to Official Action
The response filed on August 19, 2021 has been entered and made of record. Claims 1-20 are pending.

Response to Arguments
Claim Rejections under 35 U.S.C. § 102 and 103 
Applicant’s arguments, with respect to Claim 1, filed on 08/19/2021, have been fully considered but they are not persuasive.
Applicant argues, on pages 11-13 of Applicant’s Response, that Pang does not disclose or suggest that any type of reference sample reduction process is performed for blocks having a block size that is below a block size threshold.
However, Examiner respectfully disagrees. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where 
Specifically, Henry teaches in response to determining that the inter coded current block is greater than or equal to the block size threshold, performing another action. (See page 4/15 paragraph 2 describing where the current block has a size greater than the predetermined threshold, the current block can for example be coded by any coding mode; and see Henry page 4/15 paragraphs 7-11 describing if the size of the current block is greater than the predetermined threshold code the current block where for each pixel of the current block: obtaining a prediction of said pixel from another previously decoded pixel, said other previously decoded pixel belonging to said current block or to a block of the previously decoded image, the 
Additionally, Pang teaches a reference sample reduction process (See Pang Figures 4 and 13 and paragraphs 0011, 0037, 0074-75, 0099-0100, and 0223). Therefore, the combination of Henry and Pang are used to reject Claim 1 (along with Seregin1 and Lou as written below) and this combination teaches that a reference sample reduction process is performed for blocks having a block size that is below a block size threshold.
Therefore, in view of the above reasons, Examiner maintains the rejections of independent Claims 1, 12, 20. The rejections of dependent Claims 2-11 and 13-19 are maintained on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (U.S. Pub. No. 2014/0294078 A1) (from IDS) (hereinafter “Seregin1”) in view of Henry et al. (English translation of WO 2020058594 A1) (hereinafter Henry) in further view of Lou et al. (U.S. Pub. No. 2013/0114725 A1) (hereinafter “Lou”) in further view of Pang et al. (U.S. Pub. No. 2016/0337661 A1) (hereinafter “Pang”).

Regarding Claim 1, Seregin1 discloses a method of video decoding performed in a video decoder [see method in paras. 0121-22 and video decoder 30 in fig. 4], the method comprising: 
receiving a coded video bitstream including a current picture [see fig. 4 and paras. 0113-14 describing video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20]; 
determining whether a block size of an inter coded current block in the current picture is below a block size threshold [see para. 0050 describing the video encoder 20 may user intra prediction or inter prediction to generate the predictive blocks for a PU and see fig. 7 and para. 0123 determining where the video block is sized 8x8 or less];
determining whether the inter coded current block is associated with a fractional motion vector (MV) [see fig. 7 and para. 0123 describing showing an example method that includes differently partitioning prediction blocks of the reference lists for bi-prediction for at least one component of a video block as part of an inter prediction process obtains a bi-directional motion vectors for a video block (220) and see para. 0102 describing the interpolated values of one-quarter pixel positions, one-eighth pixel positions, or other fractional pixel positions of the reference picture in order to calculate fractional motion vectors to be determined in the decoding process as described in paras. 0113-14]; 
Seregin1 does not explicitly disclose in response to determining that the inter coded current block is greater than or equal to the block size threshold, decoding the inter coded current block in accordance with an inter prediction process; in response to determining that the inter coded current block is below the block size threshold; the fractional motion vector having sub-pel precision; in response to determining that the inter coded current block is associated with a fractional MV, retrieving one or more reference samples in accordance with a reference sample reduction process; and decoding the inter coded current block based on the retrieved one or more reference samples in accordance with the reference sample reduction process; in response to determining that the inter coded current block is not associated with the fractional MV, decoding the inter coded current block in accordance with the inter prediction process.
Henry in a same or similar endeavor teaches in response to determining that the inter coded current block is greater than or equal to the block size threshold, decoding the inter coded current block in accordance with an inter prediction process [see p. 4/15 para. 2 describing where the current block has a size greater than the predetermined threshold, the current block can for example be coded by any coding mode; see p. 4/15 paras. 7-11 describing if the size of the current block is greater than the predetermined threshold code the current block where for each pixel of the current block: obtaining a prediction of said pixel from another previously decoded pixel, said other previously decoded pixel belonging to said current block or to a block of the previously decoded image, the coding of a prediction residue associated with said pixel and obtained from the prediction obtained for said pixel];
in response to determining that the inter coded current block is below the block size threshold [see p. 4/15 para. 6 describing “if the size of the current block is less than or equal to the predetermined threshold, the method comprises . . .”].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Seregin1 to add the teachings of Henry to improve the compression of image or video data [see Henry p. 3/15 para.14].
Lou in a same or similar endeavor teaches the fractional motion vector having sub-pel precision [see para. 0005 describing HEVC allowing for motion vectors with sub-pixel accuracy, and see also paras. 0006-07, 0013, 0035-37, 0039, 0058, and 0063].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Seregin1 to add the teachings of Lou as where temporal prediction allows for fractional (sub-pixel) picture accuracy, sub-pixel prediction is used because motion during two instances of time (the current and reference frames' capture times) can correspond to a sub-pixel position in pixel coordinates and generation of different prediction data corresponding to each sub-pixel position allows for the possibility of conditioning the prediction signal to better match the signal in the current PU [see Lou para. 0035].
 [see fig. 13 and paras. 0074-75, 0099, and 0223]; and 
decoding the inter coded current block based on the retrieved one or more reference samples in accordance with the reference sample reduction process [see fig. 4 and paras. 0011, 0074-75, 0099, and 0223]; and 
in response to determining that the inter coded current block is not associated with the fractional MV, decoding the inter coded current block in accordance with the inter prediction process [see fig. 4 and paras. 0037, 0074-75, 0100, and 0223].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Seregin1 to add the teachings of Pang as where temporal prediction allows for fractional (sub-pixel) picture accuracy, sub-pixel prediction is used because motion during two instances of time (the current and reference frames' capture times) can correspond to a sub-pixel position in pixel coordinates and generation of different prediction data corresponding to each sub-pixel position allows for the possibility of conditioning the prediction signal to better match the signal in the current PU [see Pang para. 0035].

Regarding Claim 2, the combination of Seregin1, Henry, Lou, and Pang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Seregin1 further discloses wherein the reference sample reduction process includes (i) rounding the fractional MV to a nearest integer [see paras. 0078-79 describing the video encoder 20 may round the one or more MVs for a PU to integer-pel for PUs smaller-size Pus;
 (ii) retrieving the one or more reference samples using the rounded MV [see video encoder 20 in fig. 3].

Regarding Claims 12-13, these claims recite the corresponding system (video decoder) for implementation by the method of Claims 1-2, respectively, and are therefore rejected with analogous rejections as those presented for Claims 1-2 above. In addition, Seregin1 discloses a system (a video decoder) [see video decoder 30 in fig. 4].

Regarding Claim 20, this claim recites the corresponding system for implementation by the method of Claim 1 and is therefore rejected with analogous rejections as those presented for Claim 1 above. In addition, Seregin1 discloses a non-transitory computer readable medium having instructions stored therein, which when executed by a processor in a video decoder, causes the processor to execute the method [see video decoder 30 in fig. 4 and see para. 0011 describing computer-readable storage medium with instructions stored on it for execution by a processor].

Claims 3-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin1 in view of Henry, Lou, and Pang, in further view of Seregin et al. (U.S. Pub. No. 2013/0272410 A1) (from IDS) (hereinafter “Seregin2”).

Regarding Claim 3, the combination of Seregin1, Henry, Lou, and Pang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Seregin1 further discloses wherein the reference sample reduction process includes: 
determining whether the inter coded current block is a luma block [see para. 0076], in response to determining that the inter coded current block is the luma block, (i) rounding the fractional MV to a nearest integer [see paras. 0078-79 describing the video encoder 20 may round the one or more MVs for a PU to integer-pel for PUs smaller-size Pus];
(ii) retrieving the one or more reference samples using the rounded MV [see video encoder 20 in fig. 3].
	Seregin1 does not explicitly disclose in response to determining that the inter coded current block is not the luma block, retrieving the one or more reference samples using the fractional MV.
Seregin2 in a same or similar endeavor teaches in response to determining that the inter coded current block is not the luma block, retrieving the one or more reference samples using the fractional MV [see para. 0097].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Seregin1 to add the teachings of Seregin2 as above in order to determine, based at least in part on a size of a prediction unit (PU), whether to round either or both of a horizontal or a vertical component of a motion vector of the PU from sub-pixel accuracy to integer-pixel accuracy [see Seregin2 para. 0009].

Regarding Claim 4, the combination of Seregin1, Lou, and Seregin2 discloses all of the limitations of claim 3, and are analyzed as previously discussed with that claim.
Seregin1 further discloses wherein the block size threshold is one of (i) 2x2, (ii) 4x4, (iii) 4x8, and (iii) 8x4, and the block size of the inter coded current block is less than the block size threshold when at least one of a width and a height of the inter coded current block is less than the respective one of a width and a height of the block size threshold [see para. 0084 describing an 8x8 block size and see para. 0123 determining where the video block is sized 8x8 or less].

Regarding Claim 5, the combination of Seregin1, Henry, Lou, and Pang discloses all of 
Seregin1 further discloses wherein the reference sample reduction process includes: determining whether the inter coded current block is a chroma block [see para. 0076];
in response to determining that the inter coded current block is the chroma block, (i) rounding the fractional MV to a nearest integer [see paras. 0078-79 describing the video encoder 20 may round the one or more MVs for a PU to integer-pel for PUs smaller-size Pus];
(ii) retrieving the one or more reference samples using the rounded MV [see video encoder 20 in fig. 3].
Seregin1 does not explicitly disclose in response to determining that the inter coded current block is not the chroma block, retrieving the one or more reference samples using the fractional MV.
Seregin2 in a same or similar endeavor teaches in response to determining that the inter coded current block is not the chroma block, retrieving the one or more reference samples using the fractional MV [see para. 0097].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Seregin1 to add the teachings of Seregin2 as above in order to determine, based at least in part on a size of a prediction unit (PU), whether to round either or both of a horizontal or a vertical component of a motion vector of the PU from sub-pixel accuracy to integer-pixel accuracy [see Seregin2 para. 0009].

Regarding Claim 6, the combination of Seregin1, Henry, Lou, Pang, and Seregin2 discloses all of the limitations of claim 5, and are analyzed as previously discussed with that claim.
Seregin1 further discloses wherein the block size threshold is one of (i) 2x2, (ii) 4x4, (iii) [see para. 0084 describing an 8x8 block size and see para. 0123 determining where the video block is sized 8x8 or less].

Regarding Claims 14-17, these claims recite the corresponding system (video decoder) for implementation by the method of Claims 3-6, respectively, and are therefore rejected with analogous rejections as those presented for Claims 3-6 above. In addition, Seregin1 discloses a system (a video decoder) [see video decoder 30 in fig. 4].

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin1 in view of Henry, Lou, and Pang in further view of Seregin et al. (U.S. Pub. No. 2014/0140405 A1) (from IDS) (hereinafter “Seregin3”).

Regarding Claim 7, the combination of Seregin1, Henry, Lou, and Pang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Seregin1 does not explicitly disclose further comprising: storing the fractional MV in a MV buffer, wherein the stored factional MV is available as a spatial or temporal MV predictor for another block in the current picture or another picture.
Seregin3 in a same or similar endeavor teaches further comprising: storing the fractional MV in a MV buffer, wherein the stored factional MV is available as a spatial or temporal MV predictor for another block in the current picture or another picture [see fig. 10 and paras. 0163-65 and 0078].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Seregin1 to add the teachings of Seregin3 as above in order to reduce [see Seregin3 para. 0008].

Regarding Claim 18, this claim recites the corresponding system (video decoder) for implementation by the method of Claim 7 and is therefore rejected with analogous rejections as those presented for Claim 7 above. In addition, Seregin1 discloses a system (a video decoder) [see video decoder 30 in fig. 4].

Claims 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin1 in view of Henry, Lou, and Pang in further view of Hallapuro et al. (U.S. Pub. No. 2004/0062307 A1) (from IDS) (hereinafter “Hallapuro”).

Regarding Claim 8, the combination of Seregin1, Henry, Lou, and Pang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Seregin1 further discloses wherein the reference sample reduction process includes retrieving the one or more reference samples using an interpolation filter [see para. 0054].
Seregin1 does not explicitly disclose having a filter length that is dependent on the block size of the inter coded current block.
Hallapuro in a same or similar endeavor teaches having a filter length that is dependent on the block size of the inter coded current block [see paras. 0089-90].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Seregin1 to add the teachings of Hallapuro as above in order to reduce the complexity in picture prediction [see Hallapuro para. 0025].

Regarding Claim 9, the combination of Seregin1, Henry, Lou, Pang, and Hallapuro 
Seregin1 does not explicitly disclose wherein the interpolation filter includes (i) a horizontal interpolation filter having a filter length that is dependent on a width of the inter coded current block and (ii) a vertical interpolation filter having a filter length that is dependent on a height of the inter coded current block.
Hallapuro in a same or similar endeavor teaches wherein the interpolation filter includes (i) a horizontal interpolation filter having a filter length that is dependent on a width of the inter coded current block and (ii) a vertical interpolation filter having a filter length that is dependent on a height of the inter coded current block [see paras. 0089-90 describing different filter lengths can be used including a longer filter being used for interpolation of sub-pixel values in the horizontal dimension (e.g. a 6-tap filter) and a shorter filter being used for interpolation of sub-pixel values in the vertical dimension (e.g. a 4-tap filter)].
See the motivation statement as used above for the rejection of Claim 8.

Regarding Claim 10, the combination of Seregin1, Henry, Lou, and Pang discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Seregin1 further discloses wherein the reference sample reduction process includes determining whether the inter coded current block is a luma block [see para. 0076], and in response to determining that the inter coded current block is the luma block, retrieving the one or more reference samples using an interpolation filter [see para. 0054].
Seregin1 does not explicitly disclose having a length that is dependent on the block size of the filter.
Hallapuro in a same or similar endeavor teaches having a length that is dependent on the block size of the filter [see paras. 0089-90 describing different filter lengths can be used including a longer filter being used for interpolation of sub-pixel values in the horizontal dimension (e.g. a 6-tap filter) and a shorter filter being used for interpolation of sub-pixel values in the vertical dimension (e.g. a 4-tap filter)].
See the motivation statement as used above for the rejection of Claim 8.

Regarding Claim 19, this claim recites the corresponding system (video decoder) for implementation by the method of Claim 8 and is therefore rejected with analogous rejections as those presented for Claim 8 above. In addition, Seregin1 discloses a system (a video decoder) [see video decoder 30 in fig. 4].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seregin1 in view of Henry, Lou, and Pang in further view of Joshi et al. (U.S. Pub. No. 2015/0023405 A1) (hereinafter “Joshi”).

Regarding Claim 11, the combination of Seregin1, Henry, Lou, and Pang discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Seregin1 does not explicitly disclose wherein the reference sample reduction process includes: in response to a determination that the block size of the inter coded current block is less than or equal to a first threshold, the filter length of the interpolation filter is set to a first filter length, in response to a determination that the block size of the inter coded current block is less than or equal to a second threshold that is larger than the first threshold, the filter length of the interpolation filter is set to a second filter length that is longer than the first filter length, and in response to a determination that the block size of the inter coded current block is less than or equal to a third threshold that is larger than the second threshold, the filter length of the interpolation filter is set to a third filter length that is longer than the second filter length.

in response to a determination that the block size of the inter coded current block is less than or equal to a first threshold, the filter length of the interpolation filter is set to a first filter length [see paras. 0181-0206 describing finding pixel differences based on being less than or greater than thresholds showing various alternative of using the thresholds and see paras. 0207-10 describing several parameter adaptations based on a block size where the thresholds are adaptively changed with block sizes and a video coder may adaptively change the thresholds based on an input video type and see 0401-02 describing the result comprises the comparison indicating that the size of the block is less than the threshold], 
in response to a determination that the block size of the inter coded current block is less than or equal to a second threshold that is larger than the first threshold, the filter length of the interpolation filter is set to a second filter length that is longer than the first filter length [see paras. 0181-0206 describing finding pixel differences based on being less than or greater than thresholds showing various alternative of using the thresholds and see paras. 0207-10 describing several parameter adaptations based on a block size where the thresholds are adaptively changed with block sizes and a video coder may adaptively change the thresholds based on an input video type and see 0401-02 describing the result comprises the comparison indicating that the size of the block is less than the threshold], and 
in response to a determination that the block size of the inter coded current block is less than or equal to a third threshold that is larger than the [see paras. 0181-0206 describing finding pixel differences based on being less than or greater than thresholds showing various alternative of using the thresholds and see paras. 0207-10 describing several parameter adaptations based on a block size where the thresholds are adaptively changed with block sizes and a video coder may adaptively change the thresholds based on an input video type and see 0401-02 describing the result comprises the comparison indicating that the size of the block is less than the threshold].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Seregin1 to add the teachings of Joshi as above in order to adaptively disable one or more filters used for intra prediction [see Joshi para. 0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483